Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 22, 2015

                                       No. 04-15-00616-CV

                                          Alice IRVING,
                                             Appellant

                                                  v.

          CHURCH OF CHRIST BOERNE, TEXAS a/k/a Boerne Church of Christ,
                                Appellee

                      From the County Court at Law, Kendall County, Texas
                                 Trial Court No. 14-049-CCL
                         Honorable Will R. Palmer, Jr., Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal has filed
a notification of late record, stating that the reporter’s record has not been filed because appellant
has failed to request the record in writing. It is therefore ORDERED that appellant provide
written proof to this court within ten days of the date of this order that the appellant has
requested the court reporter to prepare the reporter’s record, which request must designate the
portions of the proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). The
reporter’s record must be filed no later than ten days after the date appellant’s written proof is
filed with this court.



                                                       _________________________________
                                                       Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court